—Judgment unanimously affirmed. Memorandum: According great deference to the jury’s determination after viewing the witnesses, we conclude that the verdict rejecting defendant’s justification defense is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Hutzler, 270 AD2d 934, lv denied 94 NY2d 948). We further conclude that the conviction of murder in the second degree (Penal Law § 125.25 [2] [depraved indifference murder]) is supported by legally sufficient evidence (see, People v Bleakley, supra, at 495). The evidence establishes that defendant pulled a gun from his *938waistband during an altercation with the unarmed victim and maintained possession and control of the gun during their ensuing struggle. Several shots were fired during the struggle, two of which struck the victim. Thus, there is a valid line of reasoning and permissible inferences that could lead a rational person to conclude that, although defendant did not have the conscious objective of causing death, he pulled the trigger recklessly and under circumstances evincing a depraved indifference to human life. Nor is the verdict against the weight of the evidence (see, People v Bleakley, supra, at 495; see generally, People v Rosario, 208 AD2d 961, 962, lv denied 85 NY2d 913; People v Marsh, 140 AD2d 631, lv denied 72 NY2d 1047; People v Languena, 129 AD2d 587, lv denied 70 NY2d 649). (Appeal from Judgment of Monroe County Court, Connell, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Scudder and Kehoe, JJ.